                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC; ARCH
DIAMOND, LLC; MOONSTONE DAIRY, LLC;
and HENDRIKA DAIRY, LLC;

       Plaintiffs,

v.                                                                No. 18-cv-0530 SMV/KRS

ARMSTRONG FARMS and
RANDY ARMSTRONG,

       Defendants,

and

RANDY ARMSTRONG,

       Counterclaimant,

v.

PHILMAR DAIRY, LLC; ARCH
DIAMOND, LLC; MOONSTONE DAIRY, LLC;
and HENDRIKA DAIRY, LLC;

       Counter-defendants.

   MEMORANDUM OPINION AND ORDER DENYING WITHOUT PREJUDICE
   PLAINTIFFS’ MOTION TO EXCLUDE EXPERT OPINION TESTIMONY OF
     ROBERT CARPENTER, GRANTING IN PART AND DENYING IN PART
PLAINTIFFS’ MOTION TO EXCLUDE EXPERT OPINION TESTIMONY OF JOSEPH
         ROMIG, AND GRANTING IN PART AND DENYING IN PART
   PLAINTIFFS’ MOTION TO EXCLUDE EXPERT OPINION TESTIMONY OF
                       DR. ELIZABETH AUSTIN

       THIS MATTER is before the Court on Plaintiffs’ three Motions to Exclude Expert Opinion

Testimony. [Docs. 118, 119, 120]. Plaintiffs filed their Motion to Exclude Expert Opinion

Testimony of Robert Carpenter [Doc. 118] on May 17, 2019. They filed their Motion to Exclude
Expert Opinion Testimony of Joseph Romig [Doc. 119] and their Motion to Exclude Expert

Opinion Testimony of Dr. Elizabeth Austin [Doc. 120] on May 20, 2019. Defendants responded

to each Motion on May 30, 2019. [Docs. 125–27]. Plaintiffs replied to each Response on June 12,

2019. [Docs. 131, 133, 134]. The Court held oral argument on the Motions on July 8, 2019.

[Doc. 153] (clerk’s minutes). The Court has considered the briefing, the relevant portions of the

record, the relevant law, and the oral argument. Being otherwise fully advised in the premises,

Plaintiffs’ Motion to Exclude Robert Carpenter is DENIED WITHOUT PREJUDICE, Plaintiffs’

Motion to Exclude Joseph Romig is GRANTED IN PART and DENIED IN PART, and Plaintiffs’

Motion to Exclude Dr. Elizabeth Austin is GRANTED IN PART and DENIED IN PART.

                                          BACKGROUND

        Plaintiffs—New Mexico dairies—orally contracted to purchase alfalfa hay from Defendant

Armstrong Farms (located in Dell City, Texas) and its owner, Defendant Randy Armstrong.

[Doc. 1-1] at 13; [Doc. 43] at 4; [Doc. 43-1] at 1–2. Defendants failed to deliver 2,647 tons of hay

and failed to refund the money Plaintiffs paid for it. [Doc. 1-1] at 15–16. Defendants assert that

their former farm manager, Alfred Vest, discovered that a lightning-caused fire had destroyed the

hay. [Doc. 43-1] at 7–8. They maintain that Plaintiffs held the risk of loss for the hay when this

fire occurred. [Doc. 55] at 4, 6–8. Plaintiffs contend that Defendants fabricated the existence of

the fire to elude their contractual obligations. See, e.g., [Doc. 1-1] at 4; [Doc. 43] at 1–2. Plaintiffs

filed suit, claiming that by failing to deliver the hay or refund its price, Defendants were unjustly

enriched, breached their oral contract with Plaintiffs, committed fraud, and violated the

New Mexico Unfair Practices Act. [Doc. 1-1] at 17–18.


                                                   2
         Plaintiffs moved for partial summary judgment, arguing that Defendants retained the risk

of loss when the alleged fire destroyed the hay. [Doc. 43]. The Court denied Plaintiffs’ Motion,

finding that genuine issues of material fact existed over (1) whether the parties orally agreed to

shift the risk of loss to Plaintiffs while Defendants stored the hay on their farm, and (2) whether

the local custom in Dell City established that parties to hay contracts customarily shifted the risk

of loss to the purchaser before delivery. [Doc. 73] at 6–10. The Court based its latter holding on

the affidavit of Robert Carpenter, a former hay farmer who averred that hay farmers near Dell City

customarily shift the risk of loss of hay to the purchaser before its delivery. See [Doc. 55-3] at 1.

         Trial is scheduled to begin on August 26, 2019. [Doc. 70] at 1. Plaintiffs move in the

instant Motions to exclude the testimony of three defense experts. First, they move under Federal

Rule of Evidence 702 to prevent Robert Carpenter from testifying about the aforementioned Dell

City custom. [Doc. 118]. Second, they move under Rules 702 and 403 to exclude the testimony

of Dr. Elizabeth Austin, who will purportedly testify that, from August 22, 2017, through

August 25, 2017, lightning struck within certain “confidence ellipses”1 that on or near the site

where Defendants stored the hay at issue and the surrounding area. [Doc. 120-1] at 12–13, 16.

Finally, they move under Rule 702 to exclude the testimony of Dr. Joseph Romig, who will

purportedly testify, among other things, that lightning in fact caused the alleged fire and destroyed

the hay at issue. [Doc. 119].

                                                     ANALYSIS

         Federal Rule of Evidence 702 governs the admissibility of expert testimony. It provides:


1
 A confidence ellipse “represent[s] with 99% certainty [that] the . . . lightning strike recorded . . . contacted the ground
within the bounds of the ellipse.” [Doc. 120-1] at 12.
                                                             3
         A witness who is qualified as an expert by knowledge, skill, experience, training or
         education may testify in the form of an opinion or otherwise if:
         (a)    the expert’s scientific, technical, or other specialized knowledge will help
                the trier of fact to understand the evidence or to determine a fact in issue;
         (b)    the testimony is based on sufficient facts or data;
         (c)    the testimony is the product of reliable principles and methods; and
         (d)    the expert has reliably applied the principles and methods to the facts of the
                case.

Fed. R. Evid. 702. The Supreme Court clarified this standard in Daubert v. Merrell Dow Pharm.,

Inc., holding that, for a court to admit expert testimony, the expert must propose to testify to

scientific knowledge2 and the expert’s proposed testimony must reliably assist the trier of fact to

understand or determine a fact in issue. 509 U.S. 579, 589–91 (1993). The proponent of the expert

testimony bears the burden to establish by a preponderance of the evidence that the testimony is

admissible. Walker v. Spina, 359 F. Supp. 3d 1054, 1068 (D.N.M. 2019). Based on the above

standards, to admit any of their expert testimony, Defendants must establish by a preponderance

of the evidence the following elements: (1) the expert is qualified, (2) she proposes to testify

regarding scientific or specialized knowledge,3 (3) her methodology is reliable, and (4) her

testimony will assist the jury in determining a fact in issue.

         An expert is qualified if she “possess[es] ‘such skill, experience[,] or knowledge in that

particular field as to make it appear that [her] opinion would rest on substantial foundation and

would tend to aid the trier of fact in [its] search for truth.’” LifeWise Master Funding v. Telebank,

374 F.3d 917, 928 (10th Cir. 2004) (quoting Graham v. Wyeth Labs., 906 F.2d 1399, 1408 (10th

Cir. 1990)). An expert may testify if the proposed testimony lies within the “reasonable confines


2
  The Supreme Court later widened this requirement to include non-scientific testimony. See Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 147–48 (1999).
3
  Plaintiffs do not contest this element of the Daubert test, and the Court finds that each expert proposes to testify
about scientific or specialized knowledge.
                                                          4
of [her] subject area.” Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 (10th Cir.

2001) (quoting Compton v. Subaru of Am., Inc., 82 F.3d 1513, 1520 (10th Cir. 1996)). If the expert

stays within the reasonable confines of her subject area, then “a lack of specialization does not

affect the admissibility of [her] opinion, but only its weight.” Id. (alteration in original) (quoting

Compton, 82 F.3d at 1520). Courts must liberally construe an expert’s qualifications and resolve

any doubts in favor of admissibility. See Walker, 359 F. Supp. 3d at 1068–69 (stating that an

expert “should not be required to satisfy an overly narrow test of [her] own qualifications” (quoting

Gardner v. Gen. Motors Corp., 507 F.2d 525, 528 (10th Cir. 1974)); Hartzler v. Wiley, 277 F.

Supp. 2d 1114, 1116 (D. Kan. 2003).

       The Supreme Court in Daubert addressed the standard for determining the reliability of an

expert’s methodology. It “[did] not presume to set out a definitive checklist or test. But some

general observations are appropriate.” 509 U.S. at 593. It identified four factors that help a court

determine the reliability of an expert’s methodology: (1) whether the theory, technique, or

methodology could be or has been tested; (2) whether peer review and/or publication has

confirmed the theory; (3) the known or potential error rate of the theory; and (4) the level of

support for the theory in the community. Id. at 593–94. “The inquiry envisioned by Rule 702 is,

we emphasize, a flexible one.” Id. To that end, a court need not apply each Daubert factor if the

court deems one or more of them irrelevant to the situation at hand, Kumho, 526 U.S. at 152–53,

and other courts have analyzed additional factors not mentioned by the Supreme Court in Daubert,

see Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (analyzing whether

experts established their opinions independent of the litigation).


                                                  5
A.     Robert Carpenter

       As noted above, Robert Carpenter is a former alfalfa-hay farmer who worked near Dell

City, Texas, for 35 years. [Doc. 118-2] at 1. He plans to testify that, because the dry climate in

the area protects hay from moisture damage, hay farmers near Dell City customarily stored hay

outdoors on their farms. Id. at 1–2. Because that practice could open the hay to other risks,

however, Carpenter will testify that “it was the custom and practice of the farmers to require the

[purchasers] to assume the risk of loss [for the hay] during the time the hay was stacked on the

farmers’ property.” Id. at 2. “That agreement was sometimes put in writing, but not always.” Id.;

see id. (“That [risk-of-loss] term was typical of hay contracts, whether oral or written.”).

       Plaintiffs attack Carpenter’s testimony in two ways. First, they argue that he lacks the

qualifications necessary to opine about the local custom. [Doc. 118] at 11. They believe that he

based his report not on the actions of other Dell City farmers but solely on his own experience. Id.

According to Plaintiffs, therefore, he lacks qualifications to testify about the custom in Dell City.

Id. Second, they argue that Carpenter’s methodology—relying on his personal observations during

his farming career—lacks reliability. Id. at 13. The Court rejects each argument, but will allow

Plaintiffs to renew their Motion if Carpenter testifies at trial that he based his report solely on how

he ran his business.

       1.      Carpenter is qualified to testify about the local custom of alfalfa-hay farmers
               near Dell City, Texas.

       At this stage of the proceedings, the Court finds that Carpenter possesses sufficient

qualifications to opine on the alleged custom near Dell City. Carpenter grew alfalfa hay near Dell

City for over 35 years. [Doc. 118-2] at 1. He “was the largest producer of alfalfa hay in the Dell

                                                  6
Valley.” Id. He “wrote quite a few” contracts. [Doc. 118-1] at 3. Carpenter “personally made

many such agreements [shifting the risk of loss] with buyers of [his] alfalfa hay and regularly used

written contracts to confirm such custom and practice.” [Doc. 118-2] at 2. Given his extensive

experience in farming alfalfa hay and drafting contracts, coupled with his status as the (formerly)

largest producer of alfalfa hay in the area, his testimony about shifting the risk of loss falls within

the reasonable confines of his subject area—namely, hay farming and contract negotiating in Dell

City.

        Plaintiffs nonetheless argue that because he largely bases his testimony on his own

experiences using written contracts, Carpenter lacks the qualifications necessary to opine on the

custom generally near Dell City, especially the custom regarding oral contracts like the contract

here. [Doc. 118] at 2, 11–12. At this stage of the proceedings, the Court disagrees. It is true that

generalized experience does not automatically qualify a person to testify about a specialized

subject. Cf. Ralston, 275 F.3d at 970 (“[M]erely possessing a medical degree is not sufficient to

permit a physician to testify concerning any medical-related issue.”). However, Carpenter does

not purport to have knowledge simply about the hay industry or Dell City in general. His testimony

establishes that he farmed the type of hay at issue—alfalfa hay—and that he routinely included

provisions in his contracts about risk of loss. Plaintiffs remain free on cross-examination to attack

Carpenter’s qualifications on the grounds that his practice differed from Armstrong’s. See, e.g.,

[Doc. 118-1] at 2–5. Yet, as his testimony liberally falls within the reasonable confines—even if

not the exact confines—of his subject area, these complaints go not to the admissibility of his

testimony, but to its weight. See Ralston, 275 F.3d at 970.


                                                  7
       Moreover, Plaintiffs oversell Carpenter’s testimony. He did not testify that he had no idea

how other farmers in the area shifted the risk of loss. On the contrary, he testified that, because

farmers in the area stored hay outside, “it was common” for them to shift the risk of loss to the

buyer upon storage of the hay. [Doc. 125-1] at 10. Again, to the extent there were inconsistencies

in Carpenter’s testimony, those alleged inconsistencies affect the weight of his testimony, not its

admissibility.

       2.        By relying on his personal observations of the Dell City hay market, Carpenter
                 utilized a reliable methodology to conclude that the local farmers customarily
                 shifted the risk of loss before delivery of the hay.

       Carpenter’s methodology—relying on his experiences as a hay farmer near Dell City—is

sufficiently reliable to merit admission. “If a[n expert] witness is relying solely or primarily on

experience, then the witness must explain how that experience leads to the conclusion reached,

why that experience is a sufficient basis for the opinion, and how that experience is reliably applied

to the facts.” Fed. R. Evid. 702 advisory committee’s notes to the 2000 amendments. Carpenter

explained why, due to Dell City’s dry climate, hay farmers could successfully store hay outside

with little fear of moisture damage. [Doc. 118-2] at 1–2. But he was not willing to accept the risk

of loss while the hay was stored. So his contracts included clauses shifting the risk of loss to the

buyer upon storage to protect himself from risks while the hay was stored on his property. Id. It

is for this reason that, based on his experience, other farmers “practice[d] the same” as he.

[Doc. 118-1] at 5. His experience—including the regularity with which he included risk-of-loss

clauses in his contracts, id. at 2, and his observation that other farmers followed the same

practice—is evidence that the local custom was to shift the risk of loss to the buyer upon storage

of the hay.
                                                  8
       Plaintiffs’ qualms about Carpenter’s methodology mirror those about his qualifications.

Namely, Plaintiffs argue that he relied solely on his own personal experiences when formulating

his report, which they believe do not establish any “custom.” [Doc. 118] at 13. Similarly, they

argue his experiences are inapposite because they included, unlike the instant case, language

shifting the risk of loss in a written contract. Id. Again, these concerns, at this time, do not make

his testimony inadmissible. Carpenter testified that “[y]ou can have an agreement [to shift the risk

of loss] that’s not in writing.” [Doc. 125-1] at 8. He testified that during his “long experience as

a hay farmer near Dell City, [he] became very familiar with the different practices of hay farmers

in the area.” [Doc. 118-2] at 1 (emphasis added). When asked whether other farmers adhered to

this practice, Carpenter replied that they “practice[d] the same” as him because, due to the

protections from moisture offered by the dry climate, “it was beneficial to the dairymen” to store

the hay outdoors. [Doc. 118-1] at 5. He explained that this practice proved beneficial to the

dairymen because most of the farmers’ customers “worked and lived in wetter climates where

covered storage is necessary” to protect the hay from moisture damage. [Doc. 118-2] at 2.

Therefore, it does not appear that Carpenter based his opinion solely on his practice; he relied, at

least in part, on his general knowledge of the local industry.

       Plaintiffs next argue that Carpenter’s failure to identify any independent study of Dell City

custom, or any other person corroborating his opinion, weighs against admissibility, [Doc. 118]

at 13–14, but such arguments ignore Daubert’s flexible standard.             Though peer review,

independent testing, and community support for a theory often determine expert testimony’s

admissibility, the applicability of each Daubert factor changes depending on the exact testimony

at issue. Daubert, 509 U.S. at 593–94. The Court is unsurprised that Carpenter has not produced
                                                 9
independent studies or peer reviewed articles about Dell City alfalfa-hay customs because such

niche studies would have little applicability outside the instant litigation.4 Similarly, Plaintiffs’

disappointment that Carpenter has never before testified as an expert about Dell City’s local trade

usage, [Doc. 118] at 2, matters little when litigation over such issues is presumably rare. For the

above reasons, Plaintiffs’ attempts to undercut his methodology’s reliability do not change the

outcome.

         Yet, the Court has misgivings about Carpenter’s testimony. Though he testified that other

farmers in the area “practice[d] the same” as him, [Doc. 118-1] at 5, he arguably did not fully

explain his basis for that observation.             For example, Carpenter identifies no contracts or

conversations that indicate how he would know that other farmers shifted the risk of loss as he did.

The Court understands why the dry climate may theoretically allow Dell City farmers to store

crops outside, but both Carpenter’s report and testimony lack detail on how he actually—not

theoretically—knows that other farmers practiced the same as him. Because Carpenter testified

that other farmers practiced the same as him, his testimony survives this Daubert challenge.

However, if at trial he bases his testimony solely on his own personal practices, the Court may

revisit this ruling.

         The Court therefore finds that at this stage of the proceedings, Carpenter’s reliance on his

own experience in and observations of the Dell City alfalfa-hay market represents a reliable

methodology. Nevertheless, the Court will allow Plaintiffs to voir dire Carpenter outside the



4
 Moreover, despite Plaintiffs’ insistence to the contrary, Carpenter’s methodology does not lack independent review.
Plaintiffs had every opportunity to depose other Dell City hay farmers to determine whether Carpenter’s experience
matched the local practice. They chose not to do so. Instead, the only other local farmer who testified—Armstrong—
also testified that Dell City farmers shifted the risk of loss to the buyer upon storage of hay. [Doc. 125-2] at 2–3.
                                                         10
presence of the jury to ask him just how his personal experience translates to knowledge about the

custom of other farmers in the Dell City area. If he testifies that he solely based his opinions on

his own practices, Plaintiffs may renew the present Motion.

       3.      Carpenter’s testimony would assist the jury.

       Plaintiffs do not expressly contest whether Carpenter’s testimony would assist the jury in

determining a fact in issue, but some of their arguments suggest that they believe it would not. For

example, Plaintiffs’ counsel and Carpenter had the following exchange:

       Q:      In this case, if the jury that’s going to hear this case is not convinced that
               there ever was a fire, then do your risk of loss opinions kind of become a
               little moot at that point; in other words, if there was never a loss, does it
               matter what the practice is with respect to risk of loss?
       ...
       A:      You know, I don’t think I’ve ever given an opinion or anything on risk of
               loss.

[Doc. 118-1] at 2–3. Plaintiffs latch onto Carpenter’s answer as an “a-ha!” moment indicating that

he “is not able to offer anything on the narrow and precise issue . . . of shifting the risk of loss.”

[Doc. 131] at 5. Two problems exist with this logic. First, Plaintiffs asked Carpenter for a legal

conclusion, which an expert cannot give. Specht v. Jensen, 853 F.2d 805, 807–10 (10th Cir. 1988).

Second, when Plaintiffs’ counsel asked Carpenter to clarify his answer to this admittedly confusing

hypothetical, he testified that his expert report addressed risk of loss based on his experience with

his contracts. [Doc. 125-1] at 7.

       Similarly, Plaintiffs highlight the following exchange:

       Q:      All right. I’m talking about a scenario where [risk of loss is] never
               discussed, there’s never an agreement, is it your opinion that there’s some
               general expectation in your industry about what that point is where the risk
               of loss shifts from the grower to the buyer without ever discussing it?
       A:      I’d probably still own the hay.
                                                 11
       Q:      What do you mean?
       A:      If I hadn’t discussed it with anybody or shaken a hand or had a written
               agreement, I’d still own the hay.

[Doc. 118-1] at 4. Plaintiffs believe that this testimony indicates that the Dell City custom as

applied to the instant case—where, according to Plaintiffs, the parties never discussed the risk of

loss and never reduced their agreement to writing—would assign the risk of loss to Defendants.

[Doc. 118] at 6–7.

       However, Carpenter’s testimony here amounts to a legal conclusion. Carpenter may testify

that, factually, Dell City had a certain local custom. He may not testify, however, about the legal

ramifications of either that custom or the absence of certain language in a contract. See Specht,

853 F.2d at 807–10. That he believes, absent an express loss-shifting agreement, he would own

the hay is a legal conclusion that has no bearing on the admissibility of his testimony that Dell City

hay farmers had a local custom to shift the risk of loss to the buyer upon storage of the hay.

Moreover, even if his testimony was not a legal conclusion, the Court would find that Plaintiffs’

complaints about it go to its weight, not admissibility.

       Carpenter’s testimony therefore, at this time, meets each element of the test described by

Rule 702 and Daubert. Plaintiffs’ Motion to Exclude Expert Opinion Testimony of Robert

Carpenter is denied without prejudice.

B.     Dr. Elizabeth Austin

       Dr. Elizabeth Austin is a forensic meteorologist. She was retained by Defendants to opine

on the likelihood that lightning struck on or near the disputed hay around the time Defendants

maintain the fire began. [Doc. 120-1] at 3. She analyzed storm reports, temperature reports, radar

data, weather forecasts, and other sources of information in making this determination. See id. at
                                                 12
5–29. She found with “99% certainty” that lightning struck within certain confidence ellipses5

near the hay—some strikes within two miles, others within one-half mile—on August 22, 2017,

through August 25, 2017. Id. at 12–17. The two closest strikes occurred around 6:00 p.m. on

August 22 and around 12:45 p.m. on August 24. Id. at 12. Dr. Austin reported that “any of these

nearby strikes . . . are considered meteorologically close to the fire ignition point.” Id. at 13.

        Plaintiffs argue that the Court should exclude Dr. Austin’s testimony for two reasons:

(1) under Daubert, it will not help the jury decide the case, and (2) under Federal Rule of

Evidence 403, its probative value is outweighed by the likelihood that it will confuse the jury.

[Doc. 120] at 7–11. For the following reasons, the Court finds that Dr. Austin’s opinion about

lightning strikes occurring after the early morning of August 24 are not relevant and, therefore,

barred under Federal Rule of Evidence 401 and Daubert. The Court will admit Dr. Austin’s

testimony concerning lightning strikes between August 22 and the early morning of August 24.

        The Court must first define the exact testimony at issue. Dr. Austin testified that lightning

struck within certain confidence ellipses near the hay between August 22 and August 25.

[Doc. 120-1] at 30. At other points of her report, however, she made statements that suggest she

evaluated whether lightning actually caused the fire. For example, she opined that lightning struck

“under conditions conducive to fire,” id. at 17, and that the lightning strike “on August 22 was

more likely to have caused a fire in the subject location, given the proximity of the lightning on

that date . . . and given the higher surface temperatures and the lower relative humidity prevailing

on that date,” id. at 23. Dr. Austin did not expressly opine that lightning caused a fire, and


5
 A confidence ellipse is an area on a map—often shaped like a circle or oval—in which Dr. Austin opined, with
99% certainty, that lightning struck. See [Doc. 120-1] at 16.
                                                     13
Defendants do not argue that she testified to such a conclusion.6 See generally [Doc. 126]. The

Court will therefore not allow her to testify that lightning caused the fire. She may, however,

testify consistent with her report that lightning struck within certain confidence ellipses near the

hay and that the weather conditions at the time were conducive to fire. The issue is whether this

proposed testimony would help the jury.

         The Tenth Circuit has identified three “non-exclusive factors to determine whether the

[expert’s] testimony will assist the trier of fact: (1) whether the testimony is relevant; (2) whether

it is within the juror’s common knowledge and experience; and (3) whether it will usurp the juror’s

role of evaluating a witness’s credibility.” United States v. Rodriguez-Felix, 450 F.3d 1117, 1123

(10th Cir. 2006). As to the first factor, evidence is relevant if (1) it has any tendency to make a

fact more or less probable than it would be without the evidence, and (2) the fact is of consequence

in determining the action. Fed. R. Evid. 401.

         Dr. Austin’s testimony concerning lightning strikes between August 22 and the early

morning of August 24 is relevant because (1) it tends to make the occurrence of lightning more

probable than it would be without her testimony, and (2) whether a lightning-caused fire occurred

lies at the heart of the parties’ dispute. She concluded in her report that “lightning most likely

struck the subject area” on August 22 and August 25, [Doc. 120-1] at 30, around the time that Vest

reported seeing the fire’s aftermath. Her review of meteorological data showed that eight lightning

strikes occurred within two miles of the hay, and three occurred around one-half mile from the

hay. Id. at 12. The data indicated with “99% certainty” that lightning struck within these areas—


6
 Additionally, at oral argument, defense counsel emphasized that Dr. Austin will not testify that lightning caused the
alleged fire. See Recording of Oral Argument, July 8, 2019, Liberty—Hondo Courtroom, at 1:59:00.
                                                         14
although Dr. Austin could not pinpoint the precise spot on the farm that lightning struck. Id. at 12–

13. She identified the evening of August 22 as one of the most likely times that lightning struck.

Id. at 30. Thus, her testimony about lightning on August 22 tends to establish that lightning

occurred close to the time when the fire purportedly began.

       Defendants provided the following response to an interrogatory requesting the date of the

alleged fire: “Upon information and belief, the night of August 23rd or early morning of

August 24th, 2017.” [Doc. 120-2] at 3. Dr. Austin, however, found that lightning most likely

struck nearest the hay at two different times: the afternoon of August 22 and the afternoon of

August 24. [Doc. 120-1] at 30. Plaintiffs therefore argue that Dr. Austin’s testimony is not

relevant because whether lightning struck on August 22 or the afternoon of August 24 does not

relate to whether a fire occurred at night on August 23 or early morning on August 24. See

[Doc. 134] at 5. The Court agrees in part. At his deposition, Armstrong testified that his

interrogatory answer was incorrect, and that the fire most likely occurred on the night of August 22.

[Doc. 120-3] at 3. The Court will therefore permit Dr. Austin to testify concerning lightning

strikes occurring on August 22, even though Defendants gave a different date in their interrogatory

answers. That conflict is a matter for cross-examination at trial.

       On the other hand, there is no testimony that the fire occurred at any time after the early

morning of August 24. Therefore, Dr. Austin’s finding that lightning occurred on the afternoon

of August 24 is not relevant; Vest saw the aftermath of the fire, at the latest, on the morning of

August 24. For that reason, Dr. Austin may testify concerning the lightning strikes she identified

between August 22 and the early morning of August 24. However, she will not be allowed to

testify concerning any lightning strikes that occurred after the early morning of August 24.
                                                 15
       Whether lightning caused a fire that destroyed the hay is at the crux of this case. Even in

the briefing on the instant Motion, Plaintiffs vehemently dispute whether a lightning-caused fire

occurred at all. See [Doc. 120] at 3; [Doc. 134] at 4–5. Her testimony establishes the necessary

predicate for Defendants’ defense: that lightning struck near the hay. Dr. Austin’s testimony

relates to a fact of consequence in determining this action. Her testimony about lightning strikes

occurring on or before the early morning of August 24 is therefore relevant.

       Whether lightning struck within certain confidence ellipses near the hay at the time when

Defendants claim the fire occurred is not a fact within the jury’s common knowledge and

experience. The second factor therefore weighs in favor of finding that Dr. Austin’s testimony

would help the jury. As Plaintiffs note, jurors likely know that lightning commonly strikes in West

Texas in the summer. [Doc. 120] at 7. Yet, Dr. Austin’s testimony goes beyond that. She testifies

that lightning specifically struck at certain locations near the hay on certain dates.        Such

particularized knowledge of the location and time of lightning strikes does not lie within the

common knowledge or experience of the jury.

       Finally, the Court does not believe that Dr. Austin’s testimony would usurp the jury’s role

of evaluating a witness’s credibility. The final factor therefore weighs in favor of admitting

Dr. Austin’s testimony.

       As all three factors weigh in favor of finding that Dr. Austin’s testimony would assist the

trier of fact, and Plaintiffs contest neither Dr. Austin’s qualifications nor the reliability of her

testimony, the Court rejects Plaintiffs’ Daubert challenge to her testimony concerning lightning

strikes between August 22 and the early morning of August 24.


                                                16
        Plaintiffs also argue that the Court should exclude Dr. Austin’s testimony under Federal

Rule of Evidence 403. The Court rejects that argument. Rule 403 allows a court to “exclude

relevant evidence if its probative value is substantially outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “The district court has

considerable discretion in performing the Rule 403 balancing test,” but “exclusion of evidence

under Rule 403 that is otherwise admissible under the other rules ‘is an extraordinary remedy and

should be used sparingly.’” United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2001) (quoting

United States v. Rodriguez, 192 F.3d 946, 949 (10th Cir. 1999)).

        The probative value of Dr. Austin’s testimony is high. If the jury credits it, her testimony

establishes that lightning struck within a half-mile of the hay at the time in question. Plaintiffs

argue that allowing Defendants to “parad[e] a series of ‘experts’ to talk for . . . two days of trial

time about the speculation that a fire may have occurred” would “result in a jury being confused

into finding that there is actual evidence of such a fire, and . . . speculating that lightning may have

caused such a fire.” [Doc. 120] at 9. The Court disagrees because, as explained above, Dr. Austin

will not be allowed to testify that lighting caused the fire, or even that a fire occurred. Moreover,

the Court is not convinced that the so-called “inconsistencies,” id., in her report—such as that at

one point she says lightning struck within a half-mile of the hay and at another point she says

lighting struck “very close” to it, [Doc. 120-1] at 12—outweigh the testimony’s high probative

value. The Court will not exclude Dr. Austin’s testimony under Rule 403.

        Dr. Austin may therefore testify concerning the lightning strikes that she identified within

her confidence ellipses as occurring between August 22 and the early morning of August 24. She
                                                  17
may not testify about lightning strikes that occurred after the early morning of August 24. Thus,

Plaintiffs’ Motion is granted in part and denied in part.

C.       Dr. Joseph Romig

         Dr. Romig is a fire investigator. [Doc. 127-2] at 2. Defendants wish to call him as an

expert witness to testify that a lightning-caused fire occurred at Armstrong Farms on August 22

and/or 23, 2017, and that this fire destroyed the hay “to such an extent that it would be considered

a total loss.”7 [Doc. 127-1] at 7–8. Plaintiffs challenge both Dr. Romig’s qualifications and his

methodology’s reliability. See [Doc. 119] at 4–17.

         Dr. Romig spoke with Vest to obtain information about the storage of the disputed hay and

the aftermath of the alleged fire. [Doc. 127-1] at 2–3. He then analyzed various factors—

including the weight and size of each bale of hay, the configuration of the hay when Defendants

stored it, the weather history, and possible ignition sources, see id. at 3–7—and found that the

“likely ignition source was lightning,” id. at 7. He reported that the fire originated “at or near the

hay stacks.” Id. He therefore concluded that “it is more likely than not that the burn would be

substantial and result in a significant loss as described and testified to by Mr. Vest.” Id. at 8.

         1.       Dr. Romig is qualified to testify about the hay fire at issue.

         The Court finds that Dr. Romig is qualified to give expert testimony. Dr. Romig has

investigated fires “for almost 40 years,” having investigated “probably a thousand fires,

explosions, [and] carbon monoxide incidents.” [Doc. 127-3] at 3. He has “been involved in a




7
 Romig qualifies this statement by stating, “It would not be necessary to fully consume the entire extent of the subject
haystacks to be considered a total loss.” [Doc. 127-1] at 8.
                                                          18
number of wildland[8] fires that deal with origin and cause and spread.” Id. He is a member of

multiple fire investigation associations, such as the National Association of Fire Investigators, and

is a certified fire-and-explosion investigator. [Doc. 127-2] at 3; [Doc. 127-3] at 2. Dr. Romig

holds a PhD in astrogeophysics from the University of Colorado, a Master of Science in plasma

physics from Oxford University, and a Bachelor of Arts in physics from the University of

Colorado. [Doc. 127-2] at 1.

         Plaintiffs nonetheless challenge his qualifications because he testified that he has only

investigated around 10 wildland fires. [Doc. 119] at 4–5; see [Doc. 127-3] at 3. Plaintiffs also

believe that Dr. Romig lacks the necessary qualifications because he has no experience

investigating hay fires. [Doc. 119] at 4. The Court disagrees. Given Dr. Romig’s vast experience

in investigating fires—coupled with his additional experience in investigating wildland fires—

testifying about the instant hay fire falls within the reasonable confines of his subject area. See

Ralston, 275 F.3d at 970. Even if he has investigated more structure and vehicle fires than wildland

fires, see [Doc. 127-3] at 3, that goes to the weight of his testimony rather than its admissibility,

see Ralston, 275 F.3d at 970.

         2.       Dr. Romig did not employ a reliable methodology because he failed to explain
                  the methods and principles supporting his conclusions, and he did not properly
                  justify his failure to follow fire investigation guidelines.

         The parties agree that the methodology described in National Fire Protection Association

(“NFPA”) 921 informs the instant dispute. See, e.g., id. at 7; [Doc. 127] at 4. Courts readily accept

NFPA 921 as a barometer for determining the reliability of methods used by fire investigation


8
 The alleged fire here is properly classified as a wildland fire because field crops fueled the fire. See National Fire
Protection Association, NFPA 921 § 28.2.3 (2017 ed.).
                                                         19
experts. See, e.g., United States v. Aman, 748 F. Supp. 2d 531, 535 (E.D. Va. 2010) (“The fact

that NFPA 921 has been widely disseminated in the field of fire investigation is important because,

as the Supreme Court has noted, ‘submission to the scrutiny of the scientific community . . .

increases the likelihood that substantive flaws in methodology will be detected.’” (quoting

Daubert, 509 U.S. at 593)); McCoy v. Whirlpool Corp., 214 F.R.D. 646, 653 (D. Kan. 2003).

Nevertheless, it “is not the only method of fire investigation,” Manuel v. MDOW Ins. Co., 791

F.3d 838, 845 (8th Cir. 2015), and an expert may properly fail to follow its guidelines if he justifies

it, Thompson v. State Farm Fire & Cas. Co., 548 F. Supp. 2d 588, 591–92 (W.D. Tenn. 2008);

Torske v. Bunn-O-Matic Corp., No. A4-03-21, 2004 WL 1717649, at *5 (D.N.D. 2004); National

Fire Protection Association, NFPA 921 § 1.3 (2017 ed.) [hereinafter “NFPA 921”]. A court does

not abuse its discretion if it excludes the testimony of an expert who (1) purports, but fails, to

follow NFPA guidelines, and (2) does not justify this failure. Manuel, 791 F.3d at 845.

       Plaintiffs object to myriad parts of Dr. Romig’s methodology. Specifically, they argue that

his failure to observe and test materials from the scene of the fire makes his methodology

unreliable. [Doc. 119] at 8–11. They also argue that his failure to properly define the alleged

fire’s area and point of origin renders his methodology unreliable. Id. at 11. Defendants argue

that Dr. Romig followed NFPA 921 “by the book.” [Doc. 127] at 4. Subject to two exceptions,

the Court agrees with Plaintiffs that Dr. Romig did not engage in a reliable methodology.

       With two exceptions, Dr. Romig bases his conclusions on an unreliable “methodology.”

He failed to explain the method he employed to arrive at most of his conclusions. For example,

Dr. Romig “concluded” that the fire began on August 22 or 23, 2017, and originated at the disputed

haystacks, [Doc. 127-1] at 7, but nowhere in his report does he explain how he arrived at this
                                                  20
“conclusion.” He simply parroted Vest’s factual testimony about the fire without examining the

accuracy of Vest’s statements, a textbook violation of NFPA 921 and the scientific method. See

NFPA 921 § 14.1.2.1 (“[A]ny information solicited or received by the fire investigator during a

fire investigation is only as reliable as the source of that information. As such, it is essential that

the fire investigator evaluate the accuracy of the information’s source. Certainly, no information

should be considered to be accurate or reliable without such an evaluation of the source.”).

Likewise, he did not explain the methodology behind his conclusion that he would expect the hay

to ignite if lightning struck near it or his conclusion that the disputed haystacks “would be subject

to multiple points of ignition due to the wind and traveling embers.” Id. at 7–8. To be sure,

Dr. Romig identified the weight, size, and stacking configuration of the hay at issue. Id. at 3–4.

He also noted the temperature and weather history provided by Dr. Austin. Id. at 4. However, he

did not explain how he applied these conditions to the instant case to arrive at his conclusions.

       Similarly, Dr. Romig offered no scientific basis for his conclusion that lightning was the

most likely cause of the fire. He used the process of elimination to whittle the possible causes of

the fire down to lightning. Id. at 4–7. The Tenth Circuit has held that a district court does not

abuse its discretion when admitting expert testimony relying on the process of elimination to

ascertain the cause of a fire. Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1237–38 (10th Cir. 2005).

Yet, Dr. Romig applied no scientific methodology when engaging in the process of elimination.

For example, he stated that no evidence supported a conclusion that arson or farmhand error caused

the fire, [Doc. 127-1] at 5, but because he never visited the scene, he could not know whether

evidence of arson or farmhand error existed. He simply parroted what Vest told him about the fire

scene, see id., which is not reliable expert testimony. When discussing lightning as the possible
                                                  21
cause, Dr. Romig merely opined that lightning “is recognized as a competent ignition source for

hay,” id. at 6, and that certain methods of stacking hay could “affect[] the burning rate of hay

bales,” id. at 7. He engaged in no scientific methodology explaining how lightning, in this

instance, actually caused a fire; his analysis at best indicates that lightning could cause a fire and,

if a fire occurred, the method of stacking hay could have increased the fire’s growth rate.

           Dr. Romig’s analysis plainly suggests that he began with the conclusion that a

lightning-caused fire destroyed the hay in one evening, then developed a “hypothesis” to fit that

conclusion. Yet, “[c]oming to a firm conclusion first and then doing research to support it is the

antithesis of [the scientific] method.”              Walker, 359 F. Supp. 3d at 1072 (quoting Claar v.

Burlington N.R.R. Co., 29 F.3d 499, 502–03 (9th Cir. 1994)). The analytical gap between

Dr. Romig’s “methodology” and his conclusions is simply too great to justify admittance under

Rule 702. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

           Dr. Romig’s failure to follow a scientific or technical methodology becomes more apparent

upon analyzing his failure to follow NFPA 921, specifically, his failure to visit the scene to observe

and test the area. Dr. Romig testified that he did not think any discernable remnants of the fire

remained at the farm because “Vest said the farm kind of cleans up itself.”9 [Doc. 127-3] at 6. He

therefore did not visit the scene. See id. But Dr. Romig could not rely on the word of a lay

person—without any experience on the record of fire investigation—to testify that no evidence of

the fire remained. Dr. Romig relied on this faulty logic to justify his failure to visit the scene of

the fire for testing and observation, as required by NFPA 921. See NFPA 921 §§ 4.3.2–.3, 4.4.3.1.



9
    Vest apparently based this statement on the arid and windy nature of the region. See [Doc. 127-3] at 6.
                                                           22
Simply accepting Vest’s statements as true does not represent a scientific methodology and does

not excuse him from observing the scene of the fire.

        Similarly, Dr. Romig’s failure to identify the fire’s area and point of origin renders his

methodology unreliable. “The origin of a fire is one of the most important hypotheses that an

investigator develops and tests during an investigation.” NFPA 921 § 18.1. A fire has multiple

classifications of its origin. “The area of origin is defined as a . . . location within a fire scene, in

which the ‘point of origin’ of a fire or explosion is reasonably believed to be located.” Id. (second

emphasis added). “The point of origin is defined as the exact physical location within the area of

origin where a heat source and the fuel interact, resulting in a fire or explosion.” Id. Though an

investigator may not always be able to determine the exact point of origin, the investigator in such

a circumstance should nonetheless “provide plausible explanations for the area of origin with the

supporting evidence for each option.” Id. § 18.2.1.3. The fire’s origin is distinguished from its

cause; the origin represents the location where the fire began, whereas the cause represents the

circumstance that resulted in the fire. See id. § 19.1. “Generally, a fire[-]cause determination can

be considered reliable only if the origin has been correctly determined.” Id.

        Here, Dr. Romig identified the origin of the alleged fire as: “at or near the hay stacks

located outside the perimeter of the northeast sector of the crop circle identified as Circle #1.

Specifically, the hay stacks were located between the crop circle and a large cattle feed-lot on the

northeast sector of said crop circle.” [Doc. 127-1] at 8. Plaintiffs do not believe that this statement

sufficiently defines the fire’s origin, arguing that “Romig does not even know the ‘area of origin’

of the fire, other than where the haystack was, based on the statements of Vest, thus omitting a key

determination of fire investigation as set forth in [NFPA] 921.” [Doc. 119] at 11.
                                                   23
         The Court agrees. Dr. Romig merely identified the scene of the fire (the hay stacks). Yet,

the scene of the fire is different than the fire’s area of origin. As noted above, the area of origin

is the location within the fire scene where the fire began. NFPA 921 § 18.1. NFPA 921 defines

the scene of the fire, in turn, as “[t]he general physical location of a fire or explosion incident.”

Id. § 3.3.159. Dr. Romig’s statement is the equivalent of stating that a fire that destroyed a house

had an area of origin of “the house.” Dr. Romig did not properly identify the fire’s area of origin.10

         He also candidly admitted that he “did not identify [the] point of origin other than a

lightning strike that ignited the hay.” [Doc. 119-1] at 17 (emphasis added). Of course, Dr. Romig

failed to identify where the lightning struck—the purpose of the point-of-origin analysis. As noted

above, Dr. Austin will testify that lightning struck within a half-mile of the hay stacks. See

[Doc. 120-1] at 12. Yet, Dr. Romig failed to explain how that finding translated to a point of origin

on the hay itself. Simply referring to Dr. Austin’s report or other weather reports does not

sufficiently identify the fire’s point of origin. Defendants fail to explain why the half-mile radius

is not an overbroad definition of the point of origin.

         In fact, Defendants simply do not respond to Plaintiffs’ concerns about the area and point

of origin. These concerns facially merit exclusion of most of Dr. Romig’s testimony. Wildland

fires have unique spread patterns that inform both the origin and cause of the fire. “The purpose

of the fire spread analysis is to determine whether the resulting physical damage and available data

are consistent with the area of origin hypothesis.” NFPA 921 § 18.2.1.1. Exposure to the elements


10
   Though NFPA 921 recognizes that sometimes the area of origin could encompass most or all of the scene,
NFPA 921 § 18.8, Defendants make no effort to explain why this situation falls under such an exception. Dr. Romig
should have, pursuant to NFPA 921, “identif[ied] the data that justif[ied] the conclusion that the area of fire origin
cannot be reduced to a practical size.” Id. Dr. Romig did not do so. Additionally, in such a circumstance, NFPA 921
directs the investigator to label the origin as “insufficiently defined,” which Dr. Romig failed to do. Id.
                                                         24
significantly affects the spread of a wildland fire from its point of origin. “Considering the factors

of wind, topography, and fuels, the origin is normally located close to the heel or rear of the fire.”

Id. § 28.7. “The direction the local wind is blowing while the fire is burning primarily determines

the route of the head’s advance.” Id. § 28.5.1. Dr. Romig himself emphasized the role of the wind

as the primary reason the fire caused a total loss of the disputed hay. See, e.g., [Doc. 119-1] at 16

(“I’m calculating what the amount of hay, if it is subjected to lightning strike and stacked the way

I thought or understood, would it burn to the extent Vest described. And my conclusion was yeah,

probably more likely than not given the winds.”).

       Here, Dr. Romig’s failure to identify the area and point of origin of the fire prevents a

reliable analysis of how a fire that started on part of the hay caused a total loss of it. Defendants

stored the hay in a rectangular pattern 1,400 feet long and 40 feet wide. [Doc. 127-1] at 3–4. On

the evening of August 22, 2017, and morning of August 23, 2017—the only times for which

Dr. Romig analyzed weather reports—the wind varied, sometimes blowing eastward and other

times blowing northward. Id. at 4. Yet, without knowing the fire’s area or point of origin, it is not

apparent to the Court how Dr. Romig could reliably conclude that the fire caused a total loss of

2,647 tons of hay. If, for example, the area of origin occurred on the northern end of the rectangle,

the northward wind would blow the embers north and ignite hay north of the area of origin—but

these circumstances would not explain how the fire would destroy thousands of tons of hay south

of the area of origin. The resulting physical damage of the alleged fire is not consistent with

Dr. Romig’s overbroad area of origin. He could not reliably test his hypothesis that the fire

destroyed caused a total loss of 2,647 tons of hay without specifying the area and point of origin

within the rectangular storage area.
                                                 25
        Crucially, Defendants do not even mention the area or point of origin in their Response.

See generally [Doc. 127]. They have the burden to demonstrate that Dr. Romig’s testimony is

admissible, and they provide no justification for Dr. Romig’s failure to follow NPFA 921’s

guidelines. The Court will not comb through Dr. Romig’s report and testimony to attempt to find

a plausible reason why Dr. Romig justifiably failed to complete what NFPA 921 refers to as “one

of the most important [analyses] that an investigator” does.11 NFPA 921 § 18.1. Rather, the Court

is limited to the arguments presented in Defendants’ Response. The Court is not an expert on fire

spread or investigation; Dr. Romig may disagree with the above analysis regarding the wind’s

facially vital role in causing the fire to spread. Yet, when presented with no evidence rebutting

Plaintiffs’ facially valid argument that Dr. Romig’s failure to identify the area and point of origin

makes his methodology unreliable, the Court will not assume the role of advocate and craft

arguments to save Defendants’ expert.

        Dr. Romig failed to engage in scientific methodology, failed to properly follow NFPA 921

guidelines, and failed to justify his deviation from them. Defendants’ proffered reason why his

methodology is reliable—that he followed NPFA 921—has no merit. The Court consequently

grants in part Plaintiffs’ Motion to Exclude his expert-opinion testimony, subject to two

exceptions.

        In spite of the above deficiencies in Dr. Romig’s methodology, the Court will allow him to

testify on two narrow subjects: (1) conclusion 10 in his report, and (2) (with some caveats and




11
  Though Defendants argue that Dr. Romig spoke with Vest about the fire, see [Doc. 127] at 5, Vest did not witness
the ignition of the fire and told Dr. Romig that he only arrived at the scene after the fire had reduced the hay to
smoldering embers, [Doc. 127-1] at 3. Vest’s recounting of events would shed no light on where the fire originated.
                                                        26
modifications) conclusion 11 in his report. See [Doc. 127-1] at 8. First, in conclusion 10, he

opined, “The configuration of the haystacks (vertical stacking . . . and close proximity) was such

that it would lend to more vigorous burning and a rapid fire spread.” Id. He based this conclusion

on a review of literature detailing how “various stacking methods . . . affected the burning rate of

hay bales.” Id. at 7. The review of relevant literature can be a reliable methodology. See

Hartmann v. Uponor, Inc., Case No. 08-CV-1223-F, 2013 WL 12315163, at *4 (D. Nev. Nov. 25,

2013) (collecting cases). The literature here—including Webb’s article detailing how methods of

stacking hay affect the rate of fire spread, see [Doc. 127-1] at 7—readily bears a connection to the

issue at hand (namely, the rate of the fire’s spread). Dr. Romig need not visit the scene or ascertain

the area and point of origin in order to determine that a certain method of stacking hay bales

generally causes fires to spread more quickly. He may therefore testify that, if a fire occurred, the

method in which Defendants stacked the hay would tend to increase the fire’s growth rate.

         Second, in conclusion 11, Dr. Romig stated, “It would be expected that a fire resulting from

a lightning strike would consume the hay to such an extent that it would be considered a total loss.”

[Doc. 127-1] at 8. He based this conclusion on a series of handwritten mathematical equations

and notes, finding, “In the circumstances of this incident I would expect the fire spread to be

significant and the attendant loss to be substantial.” [Doc. 153-1] at 6; see id. at 1–5.12 These

equations involved variables including the arrangement of the hay stacks, the location of the initial

lightning strike, wind speed, flame temperature, and flame thickness. Id. at 1–5.



12
  Defendants did not attach these handwritten equations and notes to their Response. Rather, they brought them to
the Court’s attention, for the first time, after it gave its tentative ruling at the oral argument. See [Doc. 153] at 4.
Though the Court could disregard this material because Defendants never attached it to their Response, in the interests
of justice the Court will consider it.
                                                          27
        Yet, Dr. Romig did not actually make a finding, in these notes, that the alleged

lightning-cased fire in this instance in fact caused a total loss of the hay. His methodology simply

focused on whether, as a general matter, the configuration of the hay stacks, coupled with the

likely temperature of the fire and other variables, could have caused a total loss of the hay to the

extent that Vest described. See id. at 1–6. Dr. Romig did not fully apply these equations to the

facts of this case because, at every turn, he emphasized that whether the fire could consume the

hay to the extent that Vest described “will depend on . . . the location of the initial stroke [of

lightning] and the distribution of flaming debris blasted out by that stroke, the location of

subsequent strokes [of lightning] and the attendant distribution of flaming debris, and the air flow.”

Id. at 6; see id. at 2 (“The formula can be applied to the initial point of ignition or to subsequent

points where fire-brands land.” (emphasis added)). In other words, in order to apply his analysis

to the facts of this case, one would have to know the fire’s area or point of origin—an analysis he

failed to properly complete. Therefore, for the reasons explained above, Dr. Romig cannot reliably

testify that the lightning-caused fire, if it occurred, “would consume the hay to such an extent that

it would be considered a total loss.” [Doc. 127-1] at 8 (emphasis added). Such testimony would

require a proper area-and-point-of-origin analysis. Rather, he may testify only that a lightning

strike, if it occurred, could have consumed the hay to such an extent that it would be considered a

total loss.

        To summarize, Dr. Romig may testify regarding conclusion 10 in his report. He may not

testify to conclusion 11, as written in his report, because the conclusion analyzes whether the fire

in fact or “would” have consumed the hay to such an extent that it would be considered a total

loss. Dr. Romig may, however, testify to a subject closely related to conclusion 11: that,
                                                 28
theoretically, a lightning-caused fire could have (depending on the circumstances) consumed the

hay to such an extent that it would be considered a total loss. In doing so, he may testify about the

handwritten calculations described in [Doc. 153-1]. He cannot testify to any other conclusion

offered in his report, including his conclusion that lightning caused the alleged fire and that the

fire originated at or near the hay stacks at issue. For these reasons, the Court will grant Plaintiffs’

Motion in part and deny it in part.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Exclude Expert Opinion

Testimony of Robert Carpenter [Doc. 118] is DENIED WITHOUT PREJUDICE, Plaintiffs’

Motion to Exclude Expert Opinion Testimony of Joseph Romig [Doc. 119] is GRANTED IN

PART and DENIED IN PART, and Plaintiffs’ Motion to Exclude Expert Opinion Testimony of

Dr. Elizabeth Austin is GRANTED IN PART and DENIED IN PART.

       IT IS SO ORDERED.

                                                       _____________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge
                                                       Presiding by Consent




                                                  29
